Por cuanto después de la vista de la moción para deses-timar por no haberse cumplido con las reglas 42 y 43 de esta corte, la parte apelante ha presentado nuevo' alegato y pide *1075que se le releve de los efectos de la moción para desestimar;
• Por ottaNto -aparece de una inspección del nuevo alegato que han sido subsanados los defectos de que se quejaba la parte apelada;
Por tanto, se declara sin lugar la moción de desestima-ción y se admite el nuevo alegato sin perjuicio de que el apelado pueda renovar su moción para desestimar si en-cuentra que el nuevo alegato no cumple con las reglas de esta corte.